In the United States Court of Federal Claims

 DAVID KOETT,

                   Plaintiff,
                                                         No. 21-cv-2260
                        v.
                                                         Filed: January 31, 2022
 THE UNITED STATES,

                   Defendant.


                                            ORDER

       On December 1, 2021, Plaintiff David Koett, proceeding pro se, filed a complaint seeking

vacatur of a state court criminal conviction; $100,000; and a letter of apology. Plaintiff’s

Complaint (ECF No. 1) at 3. Plaintiff did not comply with the Rules of the United States Court of

Federal Claims (Rule(s)) when initiating this suit. Plaintiff’s complaint lacks a proper signature

as required by Rule 11(a) and Plaintiff did not pay the required filing fee or submit a signed

application to proceed in forma pauperis (“IFP”). See 28 U.S.C. §§ 1914, 1915.

       Accordingly, on December 14, 2021, this Court ordered Plaintiff to file an amended

complaint that complied with the signature requirement in Rule 11(a), and either pay the requisite

filing fees or submit an IFP application within 30 days of the Order. See ECF No. 6.

       To date, Plaintiff has done neither. Accordingly, Plaintiff’s complaint is DISMISSED

WITHOUT PREJUDICE for failure to prosecute. The Clerk of Court is DIRECTED to enter

judgment accordingly.

       IT IS SO ORDERED.

                                                                s/ Eleni M. Roumel
                                                               ELENI M. ROUMEL
                                                                       Judge